I'er Curiam.
It is fortunate for the administration of justice that but few cases of this kind have found their way into the books, which would indicate that such conduct on the part of attorneys is exceptional, and not general. A case of like character is reported in 1 H. Y. Supp. 7, entitled In re Griffin. In that case this court held that the writing of a letter by a defeated attorney to a judge, scandalizing his decision, is gross misconduct, but not a criminal contempt, under section 8 of the Code of Civil Procedure, for the reason that the sending of a sealed letter is not the publication of a scandal, within the meaning of the law; that, though not guilty of a contempt, the matter may be officially called to the attention of the supreme court, which has power to discipline the attorney. If the conduct of the attorney in this case is allowed to go by unnoticed, it may give rise to the suspicion that sucli practice is allowed in this court, if in no other: If it is good practice, it ought to be encouraged; if pernicious, it ought to be stopped. The relations between the bench and bar ought to be of a high character, indicative of confidence in the integrity of both; and if counsel, learned in the law, are permitted, by writings leveled at the heads of judges, to charge them with ignorance, with unjust rulings, and with robbery, either as principals or accessories, it will not be long before the general public may feel that they may redress their fancied grievances in like manner, and thus the lot of a judge will be anything but a happy one, and the administration of justice will fall into bad repute. A court certainly cannot command respect from the public so long as its sworn officers flauntingly and in writing charge its chief officers with offenses which disqualify them for their high place. Under the circumstances, we deem it our duty to certify the matter, and all the proceedings therein, to the supreme court, at a general term thereof, to the end that that court may properly determine whether officers, licensed by it to pursue a high and honorable calling, are warranted in taking such unseemly liberties.